I concur but I do so with the comment that in asking whether a certain order is appealable we ask not whether we have jurisdiction to entertain such an appeal but whether it falls within the rare class of appeals from an interlocutory order which we will in our discretion entertain. Attorney General v.Pomeroy, 93 Utah 426, 73 P.2d 1277, 114 A.L.R. 726. The defendant has a remedy if unreasonably punished for contempt. SeeAlexander v. United States, 201 U.S. 117, at pages 121, 122,26 S.Ct. 356, at page 358, 50 L.Ed. 686, where it is stated:
"In a certain sense finality can be asserted of the orders under review; so, in a certain sense, finality can be asserted of any order of a court. And such an order may coerce a witness, leaving him no alternative but to obey or be punished. It may have the effect and the same characteristic of finality as the orders under review, but from such a ruling it will not be contended there is an appeal. Let the court go farther, and punish the witness for contempt of its order, — then arrives a right of review; and this is adequate for his protection without unduly impeding the progress of the case. * * * This power to punish being exercised, the matter becomes personal to the witness and a judgment as to him. Prior to that the proceedings are interlocutory in the original suit." Cobbledick v. UnitedStates, Feb. 26, 1940, 60 S.Ct. 540, 84 L.Ed. 524. See Crick, The Final judgment as a Basis of Appeal, 41 Yale. L.J. 539.
 *Page 1